Exhibit 10.54



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT
     This Second Amended and Restated Distribution Agreement (together with its
schedules and exhibits, the “Agreement”) is entered into by The Medicines
Company, a Delaware corporation with offices at 8 Sylvan Way, Parsippany, NJ
07054 (“MDCO”), and Integrated Commercialization Solutions, Inc., a California
corporation with offices at 3101 Gaylord Parkway, Frisco, TX 75034 (the
“Distributor”), effective as of October 1, 2010 (the “Effective Date”).
Recitals
     WHEREAS, MDCO and Distributor are parties to an Amended and Restated
Commercial Outsourcing Services Agreement executed simultaneously with this
Agreement (the “3PL Agreement”), under which Distributor provides distribution
and other account management services for MDCO with respect to certain
pharmaceutical Products (as defined in Section 1.8 below); and
     WHEREAS, the Parties are also parties to that certain Amended and Restated
Distribution Agreement dated February 28, 2007, as amended by the First
Amendment thereto dated November 7, 2007, the Second Amendment thereto dated
October 1, 2008, and the Third Amendment thereto dated August 12, 2009 (as
amended, the “Existing Agreement”), under which Distributor purchases the
Products from MDCO and provides distribution and other related services to MDCO;
and
     WHEREAS, the Parties desire to amend and restate the Existing Agreement in
its entirety effective as of the Effective Date.
     NOW, THEREFORE, in consideration of the above recitals, the terms and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, and for their mutual
reliance, the Parties agree as follows:

1.0   DEFINITIONS

  1.1   “Applicable Law” means all applicable ordinances, rules, regulations,
laws, requirements and court orders of any kind whatsoever of any United States
or state government regulatory authority as may be amended from time to time.  
  1.2   “Authorized Distributor of Record” means a licensed pharmaceutical
distributor or wholesaler formally authorized in writing by MDCO to purchase,
market, promote, sell, and distribute Products.     1.3   “Bill-To Customer(s)”
means (i) under the Drop Ship Channel, the Wholesalers, and (ii) under the
Direct Channel, the End-User.     1.4   “Continuing Guaranty” means the
Continuing Guaranty and Indemnification Agreement dated October 8, 2002,
executed and delivered by MDCO in favor of Distributor’s parent corporation,
AmerisourceBergen Corporation, a copy of which is attached hereto as Schedule B.
    1.5   “Direct Channel” shall be the method of distribution of the Products
under which the End-User orders the Products directly from the Distributor and
the Distributor ships and sells the Products to, and invoices, the End-User
directly.     1.6   “Distributor Indemnitees” has the meaning set forth in
Section 11.1.

 



--------------------------------------------------------------------------------



 



  1.7   “Drop Ship Channel” shall be the method of distribution of the Products
under which the End-User orders the Products from a Wholesaler and the
Distributor sells the Products to, and invoices, the Wholesaler and ships the
Products to the End-User.     1.8   “Parties” means MDCO and Distributor
together, and “Party” means either of them as the context requires.     1.9  
“Product(s)” means the pharmaceutical products described in the Commercial Price
List attached hereto as Exhibit B, which may be amended from time to time by
MDCO.     1.10   “Records” has the meaning set forth in Section 7.     1.11  
“End-Users” means the hospitals or other acute care facilities which purchase
Product from Distributor and are the end users of the Products.     1.12  
“Territory” means the United States; the Commonwealth of Puerto Rico; and the
territories of Guam, American Samoa, and the Virgin Islands.     1.13   “MDCO
Contracts” means those contracts between MDCO and certain End-Users, group
purchasing organizations that contract on behalf of their members to purchase
the Products, and MDCO’s government-managed or regulated pricing arrangements.  
  1.14   “MDCO Indemnitees” has the meaning set forth in Section 10.2.     1.15
  “Wholesaler” means those customers identified in Section 8 in the Operating
Guidelines attached hereto as Exhibit A, which may be amended by mutual written
agreement signed by the Parties.     1.16   “Term” has the meaning set forth in
Section 12.2.

2.0   APPOINTMENT AS AUTHORIZED DISTRIBUTOR OF RECORD

  2.1   Primary Distributor. MDCO hereby appoints Distributor, and Distributor
hereby accepts appointment, as the primary Authorized Distributor of Record for
the Products in the Territory during the Term. During the Term, so long as
Distributor is not in default under this Agreement, MDCO shall not sell Products
to any person or entity in the Territory, other than Distributor.     2.2  
Other ADRs. Notwithstanding anything to the contrary in Section 2.1, MDCO may
appoint other distributors or wholesalers as Authorized Distributors of Record
for the purpose of acknowledging a business relationship with such named
distributors or wholesalers, purchasing the Products from the Distributor and
selling the Products to End-Users within the Territory.

3.0   DISTRIBUTION SERVICES AND OBLIGATIONS OF DISTRIBUTOR

  3.1   Product Ordering. Distributor will place orders for Products with MDCO
or its designee by EDI or by faxing (866) 860-3566 or such other number as MDCO
may designate. Distributor will place such orders on Monday of each week or the
following business day if Monday is a holiday. Distributor will place orders for
such quantities of Product as are necessary to maintain an appropriate level of
inventory based on End Users’ historical

2



--------------------------------------------------------------------------------



 



      purchase volumes. Any purchase order not rejected in whole or in part by
MDCO within two (2) business days after receipt will be deemed accepted.     3.2
  Inspection, Storage, and Handling of Products.

  3.2.1   Distributor shall examine Product shipments upon delivery and shall
notify MDCO (a) no later than fifteen (15) days following receipt of Product
with defects reasonably discoverable upon visual inspection without unloading
individual shipping units; or (b) for defects not reasonably discoverable by
visual inspection, no later than fifteen (15) days after Distributor learns or
is notified of such defect. Along with notice of any defects, Distributor shall
furnish to MDCO a written description of the nature of the defect. Upon receipt
of notice of any defect in accordance with this Section 3.2.1, MDCO, at its
option, shall issue a return authorization and replace any defective Product
unit or issue Distributor a credit in the full amount of the purchase price of
the Product. Distributor will, at MDCO’s request and expense, follow MDCO’s
instructions to return to MDCO or MDCO’s third party disposal company any
Product unit delivered to Distributor that contains a defect. Distributor shall
reasonably cooperate with MDCO in investigating the cause of any defect in a
Product unit.     3.2.2   Distributor agrees to store the Products, at all
times, in accordance with Exhibit A and with the storage requirements set forth
in the current approved product labeling for the Products. Distributor will
store the Products at its distributor centers located at 345 International
Boulevard, Brooks, KY 40109 and/or 5360 Capital Court, Reno, NV 89502.
Distributor will not store Products at any other facility without notifying MDCO
and obtaining MDCO’s prior written approval.

  3.3   Product Distribution.

  3.3.1   Distributor will use commercially reasonable efforts to promote and to
distribute the Product in the Territory, in accordance with the standards and
procedures set forth in Exhibit A. Such efforts will include:

  (a)   maintaining, promoting and distributing current price list     (b)  
providing a dedicated customer service team;     (c)   setting up accounts for
all Bill-To Customers;     (d)   approving or denying business applications for
potential customers;     (e)   taking and processing orders on a daily basis
(Monday — Friday only);     (f)   validating active DEA licenses for End-Users
to whom Products are being shipped; and     (g)   picking, packing and arranging
for delivery of Products on the next business day via Next Day Saver for orders
placed prior to Distributor’s normal order cut-off time. MDCO to reimburse
Distributor the cost difference for upgrading from Ground to Next Day Saver
Freight in compliance with Exhibit D, Fee Schedule.

  3.3.2   Distributor will comply with Exhibit A, Operating Guidelines, in all
respects in its performance of the distribution services.     3.3.3  
Distributor will sell Products to Bill-To Customers upon approval of
Distributor’s then-current business application.

3



--------------------------------------------------------------------------------



 



  3.3.4   Distributor acknowledges that it has current commercial agreements
with the Wholesalers identified in Exhibit A, Section 8.2 and will not sell or
ship Product to pharmaceutical distributors or wholesalers not designated as ADR
by MDCO, or to retail (non-acute care) pharmacies.     3.3.5   End-Users may
purchase the Products through the Direct Channel or the Drop Ship Channel. Under
the Direct Channel, the End-User will order and purchase Products directly from
Distributor and will be both the Bill-To Customer and the End-User. Under the
Drop Ship Channel, the End-User will order and purchase Products from a
Wholesaler and the Distributor will ship Products only to the End-User that
purchased such Products and will sell Products to and invoice the Wholesaler
Bill-To Customer. Distributor will be responsible for ensuring that each
End-User to whom the Products are shipped by Distributor will be, at the time of
shipment, eligible under Applicable Law to receive such shipments, and that the
Drop-Ship order originated with the Wholesaler. End-Users shall not be allowed
to place Drop-Ship orders except through their respective Wholesaler mechanism.
    3.3.6   Distributor will have sole responsibility for determining the prices
at which it sells the Products to its customers; provided, however, that such
prices will not exceed MDCO’s wholesale acquisition cost (WAC), as determined at
the time of sale to Bill-To Customer. Distributor will maintain, publish and
promote current price list.     3.3.7   In the event of a shortage of the
Products, Distributor will allocate available supplies of Products among its
End-Users in a commercially-reasonable manner in accordance with such End-Users’
utilization of the Products during the preceding twelve-month period.

  3.4   Distributor Personnel. Distributor will provide a dedicated team of
representatives to deal with customers. Distributor will be responsible for
ensuring that all personnel dealing with customers are properly trained to
perform their duties in accordance with Applicable Law. MDCO and Distributor
will work together to develop an orientation program and training materials for
Distributor personnel to use upon request from Distributor.     3.5  
Maintenance and Transfer of Data. Distributor will maintain current and accurate
records for the sale and distribution of Products. Distributor will make
available to MDCO detailed Products activity (inventory), Product transfer
(sales/returns), order and shipment data (“Data”) as described in Exhibit C.
MDCO will compensate Distributor according to the fee schedule set forth in
Exhibit D for additional Data not described in Exhibit A or Exhibit C.
Distributor will not provide Data to any third party without MDCO’s prior
written approval, except that Distributor may provide Data in accordance with
Applicable Law to First DataBank, Wolters Kluwer, IMS Health, Inc., NDCHealth
Corporation or other third party data aggregators without the approval of MDCO.
    3.6   MDCO Contracts. Distributor will recognize and administer MDCO
Contracts, under which MDCO and certain End-Users and/or group purchasing
organizations have established prices and may purchase the Product, as well as
MDCO’s government-managed or regulated pricing arrangements, subject to the
continued validity of MDCO Contracts in accordance with Applicable Law,
including without limitation the Federal Anti-kickback Statute, 42 U.S.§
1320a-7b. Distributor will administer MDCO Contracts

4



--------------------------------------------------------------------------------



 



      under this Agreement in accordance with the chargeback procedures set
forth in Exhibits A and E.     3.7   Disaster Recovery. Distributor will
maintain a disaster recovery plan for its warehouse premises, which will
include, at a minimum, a back-up warehouse facility, and plans for maintaining
customer services, Product ordering, Data maintenance and transfer, and other
systems capabilities.     3.8   Returns.

3.8.1 Distributor will have the right to return to MDCO and receive credit for
(a) Products dated less than 6 months before, and less than 12 months after
stated expiration date, and (b) damaged or defective products, without incurring
a MDCO restocking fee/charge. MDCO will not accept returns of the following:

  a)   Product not in the original packaging, product whose contents have been
adulterated, or which shows signs of tampering.     b)   Product obtained in
violation of applicable regulations.     c)   Product damaged or made unsalable
due to improper storage, handling or shipping by customer and/or distributor.  
  d)   Product involved in a fire sale, sacrifice or bankruptcy sale, or which
has been acquired in other than normal channels of trade distribution.     e)  
Product sold on a non-returnable basis.     f)   Product damaged by fire or
water and/or other insurable hazards.     g)   Product more than 12 months
beyond expiration.

3.8.2 Distributor will notify MDCO of its intent to return Products in order to
obtain return authorization from MDCO.
3.8.3 In the event that MDCO changes its return policy in a manner limiting
returns, Distributor may return Products in accordance with the terms of MDCO’s
return policy in effect at the time Distributor purchased the Products.

4.0   MDCO RESPONSIBILITIES

  4.1   Shipments; Title and Risk of Loss. Once Distributor establishes
third-party logistics services in accordance with the 3PL agreement between the
Parties in Reno, NV, there shall be no charge to MDCO for Distributor
transferring Products from its 3PL facility to its distribution centers. Title
to and risk of loss to each order of Product shipped to Distributor under this
Agreement shall pass to Distributor upon receipt of Product at the distribution
center.     4.2   Invoicing. MDCO will invoice Distributor for Products on the
same day that Product orders are shipped to Distributor and will use its
commercially reasonable efforts to fill Distributor’s Product orders within two
(2) business days of order receipt. Distributor shall be permitted to cancel any
order of Product that has not been delivered within two (2) business days of a
purchase order accepted by MDCO.

5.0   PAYMENT

  5.1   Payment by Distributor for Product Orders. Distributor agrees to pay for
each Product unit based on the purchase price schedule in Exhibit B, which may
be amended from time

5



--------------------------------------------------------------------------------



 



      to time at MDCO’s sole discretion. Distributor’s terms of payment shall be
(a) [**]. Distributor shall be entitled to four (4) float days for all remit
payments by electronic fund transfers to the MDCO lockbox account.

      Account Name:   The Medicines Company    
Bank Name:
  JP Morgan Chase Bank
New York, NY 01004
Account No.:
  [**]
FED ABA No.:
  [**]

  5.2   Penalties. Distributor will be liable for late fees equal to [**]% per
month (or any portion thereof) on all amounts not paid within forty-five
(45) days of the date of billing, except for any portion of any bill that is the
subject of any dispute raised by Distributor in good faith. If any dispute is
resolved in favor of MDCO, Distributor will pay the applicable late fee on such
amount from the original due date.     5.3   Payment by MDCO for Distribution
Services. Distributor will submit on a monthly basis an invoice for its
distribution services in accordance with the fee schedule attached as Exhibit D.
This amount represents fair market value for the services performed by
Distributor under this Agreement and was negotiated in an arms-length
transaction. Terms of payment are net 45 days. MDCO will be liable for late fees
equal to [**]% per month (or any portion thereof) on all amounts not paid within
forty-five (45) days of the date of billing, except for any portion of any bill
that is the subject of any dispute raised by MDCO in good faith. If any dispute
is resolved in favor of Distributor, MDCO will pay the applicable late fee on
such amount from the original due date.     5.4   Chargeback Reconciliation
Payment. Distributor will submit chargeback data in accordance with Exhibits A
and C for reconciliation and reimbursement by MDCO. Distributor will submit
invoices for chargebacks on a monthly basis, and MDCO will pay such invoices in
full within 45 days of the date an invoice is received. With respect to sales of
Product under MDCO Contracts, Distributor shall submit invoices to MDCO, and
MDCO shall pay such invoices, equal to the difference between (a) the current
WAC at the time of the sale under the applicable MDCO Contract, and (b) the sale
price under the applicable MDCO Contract. Similarly, MDCO may request
Distributor, from time to time, to issue credits related to certain patient
discounts, in which case Distributor shall submit invoices to MDCO for payment
of the discounted amount, and MDCO shall pay such invoices, in the same manner
as invoices are submitted and paid with respect to MDCO Contracts. Terms of
payment for chargeback obligations are net 45 days. MDCO will be liable for late
fees equal to [**]% per month (or any portion thereof) on all amounts not paid
within 45 days of the date of billing, except for any portion of any bill that
is the subject of any dispute raised by MDCO in good faith. If any dispute is
resolved in favor of Distributor, MDCO will pay the applicable late fee on such
amount from the original due date.

6.0   REGULATORY MATTERS

  6.1   Food and Drug Administration Clearance. MDCO represents and warrants
that during the Term (a) the Products have been approved by the United States
Food and Drug Administration (“FDA”) to be marketed in the Territory; (b) all
federal and state approvals and permits for the manufacture, importation,
design, testing, inspection, labeling, and instructions for use, sale and
distribution of the Products in the Territory have been obtained; and (c) the
Products will be the subject of a duly approved NDA or ANDA (New Drug
Application or Abbreviated NDA) and may be legally transported or

6



--------------------------------------------------------------------------------



 



      sold under Applicable Law. MDCO will be solely responsible for, and shall
comply with, all applicable federal and state laws governing the regulation of
the manufacture, importation, design, testing, inspection, labeling, sale, and
instructions for use of the Products in the Territory. Distributor represents
that it has obtained all federal and state approvals and permits to perform its
obligations under this Agreement.     6.2   Inspections.

  6.2.1   Distributor agrees to cooperate with any inspection of Product
shipments conducted by a governmental agency.     6.2.2   Distributor shall
notify MDCO promptly of any inspection by any federal, state or local regulatory
or governmental representative concerning the Product and shall provide MDCO
with a summary of the results of such inspection and such actions, if any, taken
to remedy conditions cited in such inspections.

  6.3   Complaints, Adverse Reactions, Recalls.

  6.3.1   Distributor will inform MDCO promptly of any information concerning
complaints involving the Products or adverse drug experiences (as defined in 21
CFR § 314.80), injury, toxicity, sensitivity reaction associated with the
clinical use of the Products by any End-User or other third party . If
Distributor receives such information, Distributor shall immediately transfer
the call to the locations and numbers provided by MDCO; and report the adverse
experience to MDCO within 24 hours. Before making the call, Distributor shall
record the name and contact details of the reporter, the name of the physician
and contact information, the patient identifier, a description of the adverse
experience, and the name of the product at issue.     6.3.2   If there is a
recall, withdrawal or replacement of the Products imposed by MDCO or the FDA
(“Recall”), Distributor will stop shipping recalled Product lots after
Distributor receives written notification of such Recall. MDCO will notify
Distributor of any proposed Recall as soon as possible and, in any event, will
do so within forty-eight (48) hours of initiating a Recall. Distributor shall
cooperate fully in any such Recall.     6.3.3   MDCO will reimburse Distributor
for any documented reasonable costs or expenses that Distributor actually may
incur due to a Recall. For all Products held by Distributor, such Recall costs
and expenses include MDCO’s reimbursement to Distributor of its original
acquisition cost. Each Party will use best efforts to minimize Recall costs and
expenses. Distributor shall prepare a detailed invoice of such costs or
expenses, which invoice shall be paid by MDCO within thirty (30) days of its
receipt of such invoice. MDCO will be liable for late fees equal to [**]% per
month (or any portion thereof) on all amounts not paid within thirty (30) days
of the date of billing, except for any portion of any bill that is the subject
of any dispute raised by MDCO in good faith. If any dispute is resolved in favor
of Distributor, MDCO will pay the applicable late fee on such amount from the
original due date.

  6.4   Compliance with Law. Each Party shall at all times during the term of
this Agreement comply with all Applicable Laws, including, without limitation,
the Federal Anti-kickback Statute, 42 U.S.C. § 1320(a)-7b and the corresponding
regulations, the Federal

7



--------------------------------------------------------------------------------



 



      Self-Referral Law, 42 U.S.C. § 1395nn, and the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003.     6.5   Compliance with Fee,
Rebate and Discount Laws. Distributor shall disclose all fees and/or discounts
required to be disclosed under any state or federal program that provides cost
or charge based reimbursement to Distributor for the Products provided under
this Agreement as may be required by Applicable Laws. Distributor further
represents and warrants that it, and any of its affiliates who perform services
under this Agreement, are in compliance with, and during the Term covenants that
it and its affiliates shall remain in compliance with, any federal or state laws
applicable to the fees, rebates or discounts paid by MDCO pursuant to this
Agreement, including any laws requiring the proper disclosure and/or reporting
of fees, rebates or discounts.     6.6   [**]. The Parties agree that a
modification of Exhibit B under this Section 6.6 will be commercially equivalent
to Exhibit B as of the Effective Date of this Agreement. If the Parties are
unable to agree to a modification of the terms of Exhibit B, the Agreement will
terminate pursuant to Section 12.2.2(d).

7.0   RECORDS AND ACCOUNTING       During the Term of this Agreement and for
seven 10 years thereafter, or such longer period as may be required by
Applicable Law, Distributor shall maintain accurate records as required to meet
Applicable Law, as well as all records, data and documentation required to
verify the accuracy of the information underlying any Data described in
Section 3.5 (“Records”). The Records shall be maintained in a secure area
reasonably protected from fire, theft, alteration, and destruction. For the same
period, except as otherwise required by any such laws or regulations,
Distributor shall provide MDCO, upon reasonable advance notice and during
reasonable business hours, access to any requested documentation related to the
performance of this Agreement or to verify the accuracy of Data. Any access to
Records shall be conducted at MDCO’s expense and in a manner that does not
unreasonably interfere with Distributor’s normal business operations.   8.0  
CONFIDENTIALITY       The parties have previously executed a written
Confidential Disclosure Agreement (“Confidentiality Agreement”) dated March 27,
2000, attached as Schedule A. The parties will abide by its provisions during
the Term and for at least five (5) years thereafter, regardless of any shorter
term in the Confidentiality Agreement.   9.0   GENERAL WARRANTIES

  9.1   MDCO. In addition to and not in lieu of the Continuing Guaranty, MDCO
warrants that upon delivery to Distributor: (a) the Products will be in
compliance with Applicable Laws and all regulatory requirements of the FDA;
(b) no Products will be adulterated, misbranded or otherwise prohibited within
the meaning of Sections 501 and 502 of the Food Drug and Cosmetics Act (“FDCA”),
or within the meaning of other Applicable Law; (c) the Products will not be
merchandise which may not be introduced into interstate commerce pursuant to the
requirements of Sections 404, 505, 514, 515, 516 or 520 of the FDCA; (d) the
Products will be manufactured in accordance with current FDA Good Manufacturing
Practices as required by 21 C.F.R. §§ 210 and 820; (e) the Products will be free
from material defects in materials and workmanship; and (f) the Products will
not violate or infringe upon the intellectual property rights of any third
parties.

8



--------------------------------------------------------------------------------



 



  9.2   Distributor. Distributor warrants that (a) it possesses and will
maintain all federal, state and territory licenses and permits necessary to its
performance of this Agreement and agrees to comply, in all material respects,
with all Applicable Laws; and (b) it has not been debarred, nor is it subject to
a pending debarment proceeding, and that it shall not use in any capacity in
connection with performance of this Agreement any person who has been debarred
pursuant to section 306 of the FDCA, 21 U.S.C. § 335a, or who is subject to a
pending debarment proceeding. Distributor agrees to inform MDCO promptly if
Distributor or any of its employees or agents engaged in the performance of this
Agreement is debarred or is the subject of a pending debarment proceeding.
Notwithstanding anything in this Agreement to the contrary, if Distributor fails
to discover that an employee or agent used in connection with the performance of
this Agreement is the subject of a pending debarment proceeding, despite its
good faith efforts to do so, MDCO’s sole and exclusive remedy will be to
terminate the Agreement.

10.0   INDEMNIFICATION

  10.1   MDCO. In addition to the indemnification obligations set forth in the
Continuing Guaranty, MDCO will indemnify, defend, and hold harmless Distributor,
its affiliates, parents, subsidiaries, directors, officers, agents and employees
(collectively, “Distributor Indemnitees”) from and against, and reimburse
Distributor Indemnitees for, any and all claims, demands, actions, causes of
action, losses, judgments, damages, costs and expenses (including, but not
limited to, reasonable attorneys’ fees, court costs and costs of settlement)
(“Claims”) against Distributor Indemnitees to the extent arising out of:
(a) MDCO’s manufacture of the Products; (b) the death of, or bodily injury to,
any person, or property damage resulting from the use of the Products or any
defect in its design, workmanship or manufacture; (c) any recall or withdrawal
of the Product, other than as a result of Distributor’s negligence or willful
misconduct; (d) MDCO’s violation of any Applicable Law; (e) any breach by MDCO
of any of its representations, warranties, covenants or agreements in this
Agreement; or (f) any negligent act or omission of MDCO. The foregoing
indemnification will not apply to the extent any Claims result from the
negligence or willful misconduct of Distributor.     10.2   Distributor.
Distributor will indemnify, defend, and hold harmless MDCO, its affiliates,
parents, subsidiaries, directors, officers, agents and employees (collectively
“MDCO Indemnitees”) from and against, and reimburse MDCO Indemnitees for, any
and all Claims against MDCO Indemnitees to the extent arising out of: (a) the
death of, or bodily injury to, any person or property damage resulting from the
use of the Products that is caused by Distributor’s negligence or willful
misconduct; (b) any recall or withdrawal of the Products as a result of
Distributor’s negligence or willful misconduct; (c) Distributor’s violation of
any Applicable Law; (d) any breach by Distributor of any of its representations,
warranties, covenants or agreements in this Agreement or (e) any negligent act
or omission of Distributor. The foregoing indemnification will not apply to the
extent any Claims result from the negligence or willful misconduct of MDCO.    
10.3   Notice. Each Party agrees to notify the other Party within thirty (30)
days of receipt of any Claims made for which the other Party might be liable
under Section 10.1 or 10.2, as the case may be; provided, however, any failure
to do so will not relieve an indemnifying Party of any liability it may have to
an indemnified Party except to the extent such liability was caused by such
failure. The indemnifying Party shall have the right, but not

9



--------------------------------------------------------------------------------



 



      the obligation to defend, negotiate and settle such Claims; provided;
however, that the indemnified Party shall be entitled to participate in the
defense of such matter and to employ counsel at its expense to assist therein.
The Party seeking indemnification shall provide the indemnifying Party with such
information and assistance as the indemnifying Party may reasonably request at
the expense of the indemnifying Party.     10.4   Settlement. Neither Party
shall be responsible or bound by any settlement of any Claim or suit made
without its prior written consent; provided, however, that the indemnified Party
may not unreasonably withhold or delay such consent. An indemnified Party may
not reasonably withhold its consent if a settlement admits no wrongdoing on its
behalf and contains an absolute waiver of liability in its favor and each Party
has acted in compliance with the requirements of Section 10.3.     10.5  
LIMITATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER
PARTY WILL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE WHATSOEVER, ARISING
OUT OF OR IN CONNECTION WITH A BREACH OF THIS AGREEMENT, HOWEVER CAUSED.

11.0   INSURANCE

  11.1   Requirements. Distributor will maintain in effect during the Term a
commercial general liability occurrence-based policy covering all obligations
under or related to this Agreement in a minimum annual amount of [**] dollars
($[**]) per occurrence, except for fire which shall only be [**] dollars ($[**])
per occurrence, and [**] dollars ($[**]) in the aggregate.MDCO will maintain in
effect during the Term of this Agreement insurance as set forth in the
Continuing Guaranty.     11.2   Evidence of Insurance. Upon either Party’s
request, but no more frequently than once every twelve (12) months, the other
Party shall provide satisfactory evidence of insurance coverage satisfying the
requirements of Section 11.1 above.     11.3   Notice of Changes. Each Party
will endeavor to provide the other party with thirty (30) days advance notice of
any cancellations or material changes to its insurance coverage.

12.0   TERM AND TERMINATION

  12.1   Term. This Agreement shall commence upon the Effective Date and will
continue until September 30, 2013, unless sooner terminated in accordance with
the terms of this Agreement. Thereafter, this Agreement shall automatically
renew for subsequent terms of one additional year, unless either Party provides
the other Party with written notice of its intent not to renew this Agreement at
least 90 days before expiration of the current Term. The initial term and all
renewal terms are collectively referred to as the “Term”.     12.2  
Termination. Either Party may terminate during the Term the entire Agreement or
on an individual Product basis if more than one Product is being distributed
under this Agreement, only as follows:

  12.2.1   Without Cause. This Agreement may be terminated by either Party
without cause provided that (i) MDCO provides one hundred eighty (180)days
written notice to Distributor or (ii) the Distributor provides one hundred
eighty (180) days written notice to MDCO terminate.

10



--------------------------------------------------------------------------------



 



  12.2.2   With Cause. This Agreement may be terminated by either Party upon
thirty (30) days’ prior written notice to the other Party for the following
for-cause events:

  (a)   If the other Party defaults in the performance of any of its material
obligations under this Agreement and does not cure that default within the
thirty (30) day notice period;     (b)   If any existing federal or state law or
regulation is changed, if any new law or regulation is promulgated or if there
is made any new or changed interpretation of any law or regulation such that the
effect thereof in connection with this Agreement would materially affect either
Party’s business, pricing policies or the manner in which it does business
(including among such effects a requirement that MDCO give to others any benefit
given to Distributor under this Agreement) and the Parties are, after good faith
efforts, unable to negotiate a modification to this Agreement that will be
commercially equivalent to the terms of this Agreement as of the Effective Date;
    (c)   If any performance under this Agreement by the other Party fails,
after notice and a reasonable opportunity to cure, to comply in all material
respects with any Applicable Law, including the laws governing the testing,
approval, sale, storage, packaging or distribution of the Product or the
Anti-kickback Law as may be amended, supplemented or modified; or     (d)   If
the Parties are unable to negotiate in good faith a modification of this
Agreement resulting from the establishment of a new “best price” or “Average
Sales Price” for a Product, in accordance with Section 6.6.

  12.3   Termination upon Certain Events. The Term may be terminated immediately
by a Party, upon written notice to the other Party, if the other Party (a) makes
a general assignment for the benefit of creditors; (b) files a petition in
bankruptcy; (c) has a receiver, custodian or trustee appointed with respect to a
substantial part of its property unless the proceeding and the person appointed
are dismissed within thirty (30) days; (d) is insolvent within the meaning of
Uniform Commercial Code Section 1-201 or fails generally to pay its debts as
they become due within the meaning of Section 303 of the Bankruptcy Code, as
amended; (e) has an order for relief entered against it in a Bankruptcy Code
proceeding; (f) has a proceeding commenced against it which will substantially
impair its ability to perform hereunder; (g) certifies in writing its inability
to pay its debts as they become due (and either Party may periodically require
the other to certify its ability to pay its debts as they become due); or
(h) except as provided in Section 15.6, undergoes a change of ownership or
control, or is merged with or into another entity.     12.4   Remedies. Each of
the Parties to this Agreement shall be entitled to enforce its rights under this
Agreement to recover damages and costs (including reasonable attorneys’ fees)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its favor, regardless of any termination of this
Agreement by such breaching Party.

11



--------------------------------------------------------------------------------



 



13.0   JOINT PUBLICITY       If either Party wishes to make a public
announcement concerning this Agreement or the relationship established hereunder
and such disclosure mentions the other Party by name or description or
incorporates that Party’s trademarks, service marks, logos or other similar
marks, the Party seeking to make the public announcement will provide other
Party \ with an advance copy of the disclosure and the other Party shall have
five (5) business days within which to approve or disapprove such use of its
name or description (including mention of the name of a Product). Approval shall
not be unreasonably withheld by either Party. Absent approval, no public
disclosure shall use the name or marks of or otherwise describe such Party
except to the extent required by Applicable Law, or to the extent that the
description of the other Party is limited to public information about the
availability of the Product. The foregoing shall not prohibit Distributor’s use
of MDCO’s names or marks in connection with the performance of the services in a
manner consistent with this Agreement. All pricing and payment terms in this
Agreement are confidential. Except as set forth in Section 9.0 of this
Agreement, a Party will remove such information (or request confidential
treatment) if it discloses this Agreement for any reason, including in a
Securities Exchange Commission filing. Notwithstanding the foregoing,
Distributor may publicly disclose that it is an authorized distributor of record
for the Product, and MDCO shall comply with all Applicable Laws requiring it to
publicly disclose that Distributor is an authorized distributor of record for
the Product.   14.0   ASSIGNMENT       This Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld or delayed, except
that Distributor may assign this Agreement or its rights and obligations under
this Agreement to any of its corporate affiliates with notice to MDCO and
provided that the assignee assumes and agrees to be bound by the terms of this
Agreement and is capable of performing its obligations under this Agreement. The
foregoing notwithstanding, MDCO may, without such consent, but upon written
notice to Distributor, assign this Agreement or its rights and obligations
hereunder in connection with the transfer or sale of all or substantially all of
its business, or in the event of a merger, consolidation, change in control or
similar transaction, provided that (i) the assignee is financially capable of
performing its obligations under this Agreement, (ii) the assignee is not a
competitor of Distributor or any of its affiliates, (iii) the assignee executes
and delivers to Distributor a Continuing Guaranty and Indemnification Agreement
in form and substance reasonably satisfactory to Distributor, and (iv) MDCO
remains subject to the Continuing Guaranty with respect to Product sold before
the assignment. Any permitted assignee shall assume the rights and obligations
of its assignor under this Agreement.   15.0   MISCELLANEOUS

  15.1   Choice of Law. This Agreement shall be governed by, interpreted and
construed under the laws of the State of New York, without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction.     15.2   Waiver. No waiver of any default under this Agreement
by either Party or any failure to enforce any rights under this Agreement shall
be deemed to constitute a waiver of any subsequent default with respect to the
same or any other provision of this Agreement. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

12



--------------------------------------------------------------------------------



 



  15.3   Notice. Any notice, request or other document to be given under this
Agreement to a Party shall be effective when received and shall be given in
writing and delivered in person or sent by overnight courier or registered or
certified mail, return receipt requested, as follows:

     
If to MDCO:
  The Medicines Company
 
  8 Sylvan Way
 
  Parsippany, NJ 07054
 
  ATTN: Sr. Director, Global Distribution & Customer Servoce
 
   
With a copy to:
  The Medicines Company
 
  8 Sylvan Way
 
  Parsippany, NJ 07054
 
  ATTN: General Counsel
 
   
If to Distributor:
  Integrated Commercialization Solutions, Inc.
 
  3101 Gaylord Parkway
 
  Frisco, TX 75034
 
  ATTN: General Manager
 
   
With a copy to:
  AmerisourceBergen Specialty Group, Inc.
 
  3101 Gaylord Parkway
 
  Frisco, TX 75034
 
  ATTN: Group Counsel

  15.4   Amendment. Neither this Agreement nor any of its terms may be
terminated, amended, supplemented, waived or modified, except by an instrument
in writing signed by each Party.     15.5   Survival of Provisions. Sections 7,
8, 9, 10, 11, 13, and any other provision which, by its terms or context, the
Parties intended to survive, shall survive the expiration or other termination
of this Agreement.     15.6   Relationship of Parties. Distributor’s
relationship with MDCO under this Agreement shall be that of independent
contractor, and neither Party shall be considered the agent, partner or employee
of or a joint venture with the other Party, in its performance of all duties
under this Agreement.     15.7   Rights; Cumulative Remedies. Nothing contained
in this Agreement shall be construed as prohibiting either Party from exercising
any rights that may be available to it under law, equity or contract. Except as
expressly provided in this Agreement, and to the extent permitted by law, any
remedies described in this Agreement are cumulative and not alternative to any
other remedies available at law or in equity.     15.8   Severability. In the
event that any one or more of the provisions contained in this Agreement are for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been included.
Provided, however, that any such modification is consistent with the purposes
and objectives of this Agreement and does not impose upon either party any
obligation that is greater or less than the obligation that would have been
imposed by the invalidated or modified provision. The Parties shall, in good
faith, attempt to amend this Agreement to provide, to the extent

13



--------------------------------------------------------------------------------



 



      possible, each Party with the benefits provided by such invalid or
unenforceable provision.     15.9   Headings; Interpretation. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The Parties jointly
negotiated this Agreement and, thus, neither this Agreement nor any provision
will be interpreted for or against any Party on the basis that it or its
attorney drafted the Agreement or the provision at issue. Words, regardless of
the number and gender specifically used, will be construed to include any other
number, singular or plural, and any gender specifically used, will be construed
to include any other gender, masculine, feminine, or neuter, as the context
requires. “And” includes “or.” “Or” is a disjunctive but not necessarily
exclusive. “Including” means “including, but not limited to.”     15.10  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.     15.11   Entire Agreement; No
Reliance. Each of the Parties agrees and acknowledges that this Agreement,
together with all exhibits attached hereto, including the Confidentiality
Agreement and Continuing Guaranty (i) constitutes the entire agreement and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, between the Parties with
respect to the subject matter of this Agreement, and (ii) amends, restates and
supersedes the Existing Agreement in its entirety ab initio, and (iii) is not
intended to confer any rights or remedies, or impose any obligations, on any
person other than the Parties. Each of the Parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement. Nothing in this
Agreement shall affect the obligations of the Parties under the 3PL Agreement.  
  15.12   Coordination. In the event of any conflict between the terms of this
Agreement and any exhibit attached hereto, invoice, or any purchase order or
other form issued by either Party to the other, the terms of this Agreement
shall apply.

          In consideration of the mutual promises and covenants contained in
this Agreement and other good and valuable consideration, the undersigned have
agreed to be bound by the terms of this Agreement.

                      INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.       THE
MEDICINES COMPANY    
 
                   
By:
  /s/ Doug Cook
 
      By:   /s/ Tanya Quinn
 
   
 
                   
Name:
  Doug Cook       Name:   Tanya Quinn    
 
                   
Title:
  VP, General Manager       Title:   Sr. Director, Global Distribution and
Customer Service    
 
                   
Dated:
  12-22-10       Dated:   12/23/10    

14



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule A
  Copy of Executed Confidentiality Agreement
Schedule B
  Copy of Executed Continuing Guaranty and Indemnification Agreement
Exhibit A
  Operating Guidelines
Exhibit B
  Commercial Price List
Exhibit C
  Data Transfer and Reporting
Exhibit D
  Fee Schedule
Exhibit E
  Chargeback Procedures

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Operating Guidelines
          These Operating Guidelines are incorporated into the Distribution
Agreement between The
          Medicines Company (“MDCO”) and Integrated Commercialization Solutions,
Inc. (“Distributor”), effective as of the Effective Date, as amended (the
“Agreement”). Capitalized terms not otherwise defined in these
Operating Guidelines will have the same meaning as set forth in the Agreement.
          In performing its obligations under the Agreement, Distributor will
follow these Operating Guidelines. The Operating Guidelines are in addition to
any SOPs that have been approved by MDCO for use by Distributor in the
performance of services.

1.0   WAREHOUSING   1.1   Distributor will maintain its warehouse facilities in
accordance with and will comply with all Applicable Laws.   1.2   Distributor
will maintain SOPs in accordance with generally-accepted industry standards for
a pharmaceutical distribution center operating environment.   1.3   Distributor
will comply with all storage, handling and shipping conditions designated by
MDCO for the Product.   1.4   The Product will be stored by Distributor in a
temperature-controlled environment in conjunction with defined Product label
requirements. MDCO will ensure that the storage requirements are identified on
the package label. MDCO will ensure that the storage requirements, lot number
and expiry date will be in human readable format and the Product NDC number will
be in an acceptable barcode format on the unit carton. Distributor will store
all Productsin areas that are continuously monitored and periodically validated
for the temperature range specified for the Product. Distributor will maintain
continuous warehouse environmental monitoring. Distributor will provide such
records to MDCO upon written request.   1.5   Product will be stored in an area
with secured access, accessible only to authorized Distributor personnel.   2.0
  RECEIVING   2.1   MDCO will arrange transportation services to transfer the
Product to Distributor. MDCO will notify Distributor of the specific delivery
schedule.   2.2   Each individual unit of MDCO’s Product will be labeled with a
barcode representing the Product’s NDC number, lot number, and expiration date.
This information will also be in human readable format.   2.3   MDCO will ship
in increments of one case pack size as described and provided in Exhibit B.  
2.4   Shipping terms from MDCO to Distributor will be FOB Destination.
Distributor’s signature on the carrier’s bill of lading is an acknowledgment
only of Distributor’s receipt of Product and transfer of ownership.   2.5  
Distributor will receive each shipment into a secure receiving area and perform
all requirements as detailed in Distributor’s receiving SOP.   2.6   Distributor
will count and inspect the exterior packaging of the Product.   2.7  
Distributor will move Product from the receiving area to storage following
Distributor SOPs.

16



--------------------------------------------------------------------------------



 



3.0   INVENTORY   3.1   Inventory will be received, tracked and controlled on
Distributor’s warehouse management system by item number, lot number, expiration
date, and quantity of individual units. An individual unit consists of a
sellable package size of Product as outlined in Exhibit B.   3.2   Distributor
will use its commercially reasonable efforts to maintain accurate and timely
inventory records. Inventory data will be made available to MDCO as described in
Exhibit C of the Agreement.   3.3   MDCO or its designee may conduct a complete
physical inventory once per calendar year, upon reasonable notice.   3.4  
Distributor will receive returned Product according to Distributor’s SOP and
MDCO’s Returned Goods Policy.   4.0   PRODUCT DISTRIBUTION   4.1   Orders will
only be shipped from the Distributor to Wholesalers and End-Users.   4.2  
Orders approved and available for processing (pick & pack) by 6:00 p.m. Central
Time Monday through Friday will be shipped to Wholesalers and End-Users via Next
Day Saver delivery service. Orders processed on Fridays will be shipped on
Sunday for delivery on Monday. The foregoing schedule does not apply to the
following holidays: Christmas Day, New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and the day after Thanksgiving. Distributor
shall make commercially reasonable provisions for emergency and weekend orders.
Additional shipping and handling costs for such orders shall be billed to the
Bill-To Customer.   4.3   Distributor will use commercially reasonable efforts
to comply with First-to-Expire, First-Out (FEFO) inventory allocation.   4.4  
Distributor will perform quality verification on all MDCO shipments by an
individual other than the employee who picked the order. Distributor will use
best efforts to pick, check, pack and ship accurately all customer orders.   4.5
  Distributor will manage shipping supplies, including supplier selection, stock
replenishment, inventory record keeping and storage.   5.0   TRANSPORTATION  
5.1   Distributor will be responsible for selecting a common carrier(s) to
deliver product to Wholesalers and End-Users the next day.   5.2   Distributor
will not deliver Product outside the Territory.   5.3   There will be no
additional shipping surcharges applied to any shipments delivered within the
Territory.   5.4   Distributor, at the request of the MDCO, will provide proof
of delivery for specific End-User shipments up to six months after time of
delivery. Distributor will require signature at time of Product delivery to
End-Users for all shipments.   6.0   MARKETING, SALES and CUSTOMER SERVICE   6.1
  Distributor will provide a dedicated inbound phone line (or lines) for
Distributor’s customers, including End Users and Bill-To Customers, to phone in
purchase orders, for product inquiries, and for general product information.  
6.2   Distributor will establish and maintain a dedicated webpage for customers
to place orders, submit inquiries and obtain general product information.   6.3
  Distributor will maintain, publish and promotea current price list of the
Products.   6.4   Distributor will staff the inbound phone line from 8:00 a.m. –
6:00 p.m. Central Time, Monday

17



--------------------------------------------------------------------------------



 



    through Friday, except for the following holidays: Christmas Day, New Year’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the day
after Thanksgiving.   6.5   Distributor will train Distributor’s customer
service representative(s) and backup representative(s), and will document the
date and nature of such training. MDCO will provide company and Product specific
information for training of the customer service representatives assigned to
MDCO Products. MDCO will have the right to review all training materials
provided to customer service representatives. All customer services
representatives of Distributor assigned to MDCO Products will possess the
requisite competency and skills necessary to fulfill the responsibilities in
accordance with generally-accepted professional standards.   6.6   Distributor
will be responsible for initial set up and on-going maintenance of customer
master files, including bill-to files for Bill-To Customers and ship-to files
for End-Users.   6.7   Distributor will accept customer orders by phone,
electronic data interchange (EDI), mail, fax, or internet. Distributor will
maintain records of all customer orders.   6.8   Distributor will use
commercially reasonable efforts to answer inbound phone calls within the first
thirty (30) seconds.   6.9   As a backup to the customer service
representatives, a voice mail system will be maintained to collect messages from
customers.   6.10   Distributor’s customer service representatives will re-route
all misdirected calls to the appropriate MDCO designate.   7.0   ORDER ENTRY for
WHOLESALER or END USER SHIPMENTS   7.1   The minimum order quantity will be:    
  Angiomax NDC 65293-001-01 one carton of 10 vials
Angiomax NovaPlus NDC 65293-004-22 one carton of 10 vials
Cleviprex NDC 65293-002-011 50mg vials one carton of 10 vials
Cleviprex NDC 65293-002-055 25mg vials one carton of 10 vials   7.2  
Distributor will use commercially reasonable efforts to enter orders accurately.
  8.0   CUSTOMER LIST AND APPROVAL   8.1   Distributor will require all
customers to complete and submit Distributor’s then-current Business
Application. Distributor will refuse to fill orders of Product until the
customer’s Business Application has been approved by Distributor.   8.2   The
initial Bill-To Customer list consists of the following:       Wholesalers
(ADR’s)
[**]   8.3   As stated in the Section 3.3.1 of the Agreement, Distributor is
responsible for accounts receivable management for the Bill-To Customers.   9.0
  RECOGNITION OF MDCO CONTRACTS   9.1   Any End-User having a MDCO Contract may
request purchase of Products from a Wholesaler or Distributor at the prices
established under the applicable MDCO Contract.   9.2   MDCO will provide a list
of customers eligible under MDCO Contracts to Distributor, with periodic updates
as required to ensure proper maintenance of Contract pricing; Distributor will
request verification fromWholesalers that MDCO Contracts are loaded.

18



--------------------------------------------------------------------------------



 



9.3   Distributor will require Wholesalers to continue to recognize and
administer MDCO Contracts, provided that they remain valid and enforceable under
Applicable Law.   9.4   MDCO will promptly inform Distributor of changes to MDCO
Contracts so that Distributor may inform Wholesalers. Such changes will be
retroactive to the date agreed upon by MDCO and the End-User. Upon 20 days prior
written notification by MDCO that a MDCO Contract has been terminated,
Distributor will require Wholesalers to promptly cease selling Product to that
End-User under the terms of that MDCO Contract.   10.0   PRODUCT COMPLAINTS    
  Distributor shall notify MDCO of any Product complaints from Bill-To
Customers. MDCO shall reimburse Distributor for all costs associated with
Product complaints.   11.0   CHARGEBACKS   11.1   MDCO may enter into
arrangements for select contract or government mandated pricing arrangements.  
11.2   Distributor, on behalf of MDCO, will process chargebacks with
reconciliation of chargeback discrepancies within five (5) working days.
Distributor’s chargeback SOPs will define the parameters available to
Distributor to resolve discrepancies between MDCO’s contract terms and
conditions and the chargeback submitted by the customer.   11.3   All
chargebacks will be processed according to the chargeback procedure for MDCO as
stated in Exhibit E to the Agreement.   11.4   All validated chargeback
submissions will be settled via credit invoice to the appropriate Bill-To
Customer. MDCO will not make advance payments or authorize advance deductions of
chargebacks.   11.5   MDCO will reconcile and make payment to Distributor for
chargebacks credited to Bill-To Customers on a monthly basis.   11.6  
Distributor will make best efforts to process chargebacks within three
(3) business days for electronic chargebacks and within five (5) business days
for hard copy chargebacks.   11.7   Distributor will provide the necessary
reports to ensure MDCO can comply with the reporting requirements of Medicare,
Medicaid (OBRA), Veterans HealthCare Act, PHS Covered Entities, and state rebate
programs.   11.8   MDCO will provide a periodic update of customers eligible
under MDCO Contracts to Distributor as required to maintain accurate contract
pricing. All notifications will be provided to Distributor by MDCO in writing
five (5) business days in advance of contract effective date.

19



--------------------------------------------------------------------------------



 



EXHIBIT B
Product List

     
Product Name:
  ANGIOMAX® (bivalirudin) for Injection
NDC#:
  65293-001-01
Drug Type:
  RX
Sellable Package Size:
  Carton (10 single use vials)
Dosage Form:
  250mg vial
Current WAC Price*:
  $[**] per Carton, (*which may change from time to time at MDCO’s sole
discretion)
Case Pack Size
  Thirty (30) Cartons Shipping and Storage Requirements: 20 to 25°C
 
   
Product Name:
  ANGIOMAX® (bivalirudin) Nova Plus for Injection
NDC#:
  65293-004-22
Drug Type:
  RX
Sellable Package Size:
  Carton (10 single use vials)
Dosage Form:
  250mg vial
Current WAC Price*:
  $[**] per Carton, (*which may change from time to time at MDCO’s sole
discretion)
Case Pack Size
  Thirty (30) Cartons Shipping and Storage Requirements: 20 to 25°C
 
   
Product Name:
  Cleviprex™ (clevidipine butyrate)
NDC#:
  65293-002-011
Drug Type:
  RX
Sellable Package Size:
  Carton (10 single use vials)
Dosage Form:
  50mg vial
Current WAC Price*:
  $[**] per Carton, (*which may change from time to time at MDCO’s sole
discretion)
Case Pack Size
  Six (6) Cartons Shipping and Storage Requirements: 2 to 8°C
 
   
Product Name:
  Cleviprex™ (clevidipine butyrate)
NDC#:
  65293-002-055
Drug Type:
  RX
Sellable Package Size:
  Carton (10 single use vials)
Dosage Form:
  25mg vial
Current WAC Price*:
  $[**] per Carton, (*which may change from time to time at MDCO’s sole
discretion)
Case Pack Size
  Twelve (12) Cartons Shipping and Storage Requirements: 2 to 8°C

20



--------------------------------------------------------------------------------



 



EXHIBIT C
Data Transfer and Reporting
Crystal Reports:
Daily Inventory Report
Daily Inventory Summary Report
Daily Sales Report
Daily Sales Summary Report
867 and 852 Wholesaler Reporting
FTP Reports:
Weekly Chargeback Reports
Daily Sales and Returns Report
Weekly Service Level Report

  1.   Orders Received     2.   Packages Shipped

21



--------------------------------------------------------------------------------



 



EXHIBIT D
Fee Schedule

              Services           Fee A.     Marketing, Sales, Customer Service
and Distribution    
 
                Fees include the following   Percentage of WAC (see below)
 
           
 
  •   Warehousing Management and Inventory Administration    
 
           
 
  •   Customer Service / Order Entry    
 
           
 
  •   Marketing and Distribution Services    
 
           
 
  •   Invoicing and Accounts Receivable Management    
 
           
 
  •   Direct Account Set Up    
 
           
 
  •   Information Technology    
 
                Wholesaler Restock and Dropshipments    
 
                October 1, 2010 – September 30, 2011   Percent of WAC
 
                Angiomax and Angiomax NovaPlus   [**]%
 
                Cleviprex   [**]%
 
                October 1, 2011 – September 30, 2013   Percent of WAC
 
                Angiomax and Angiomax NovaPlus   [**]%
 
                Cleviprex   [**]%
 
                Shipments to Direct Account End-Users    
 
                October 1, 2010 – September 30, 2013   Percent of WAC
 
                Angiomax and Angiomax NovaPlus   [**]%
 
                Cleviprex   [**]%
 
                **Direct to End-User Fee   $[**]/shipment additional fee
 
                ***Freight upcharge   MDCO to reimburse Distributor for upgrade
From Ground to Next Day Saver
 
            C.     Contract Pricing (provided in Section 5.4)    

22



--------------------------------------------------------------------------------



 



    MDCO will reimburse Distributor monthly for any MDCO Contract sales
administered as a direct price (anything less than current WAC of the product)
at time of sale. Reimbursement amount to Distributor is current WAC at time of
contract sale minus contract price.       Any direct pricing will be provided by
MDCO to Distributor.   D.   Pricing Actions       Distributor shall realize no
benefit or penalty from pricing actions. In the event of a price increase on the
Products, Distributor shall deduct the difference in value of the Products held
in Distributor inventory held on the day prior to the price increase. For
example, the day prior to the price increase the value of the products is
$1,000,000 and a 6% price increase raises the value of the same inventory to
$1,060,000 on the same number of units of Products. Distributor shall deduct the
difference, $60,000, from the next Service Fee.       In the event of a price
decrease on the Products, Distributor shall add the difference in value of the
Products held in Distributor inventory held on the day prior to the price
decrease. For example, the day prior to the price decrease the value of the
products is $1,000,000 and a 6% price decrease lowers the value of the same
inventory to $940,000 on the same number of units of Products. Distributor shall
add the difference, $60,000, to the next Service Fee.

E. Early Renewal Incentive
In recognition of MDCO’s early renewal of agreement, Distributor will reduce all
monthly invoices for the term of this agreement by an amount equal to $[**] or
$[**]/36 months.

23



--------------------------------------------------------------------------------



 



EXHIBIT E
CHARGEBACK PROCEDURES
MDCO will notify Bill-To Customers of MDCO Contracts (purchasers under MDCO
Contracts are collectively referred to in this Exhibit E as “Customers”). this
Exhibit E sets forth the procedures by which Distributor, acting on behalf of
MDCO, will accept and process chargeback claims submitted by Bill-To Customers
resulting from Customer purchases under MDCO Contracts

a)   Wholesalers submit chargeback claims to Distributor through EDI
transactions and/or manually after sale to the Customer. Bill-To Customers
submit proof of sales to Customers with the chargeback claims, including the
ship-to location name and address, number of units, NDC number, and WAC.   b)  
Bill-To Customer’s product purchase price will be deemed to be WAC for purposes
of calculating chargeback claims. The chargeback amount will be the difference
between WAC and the price offered by MDCO to the Customer under the MDCO
Contract.   c)   Distributor will deny any Chargeback claims that it determines
to be invalid.   d)   If a chargeback claim is denied for insufficient
information, Distributor will allow Bill-To Customers to resubmit the claim with
complete information. In addition, if new information surfaces that requires
corrections and adjustments to sales reports, Distributor will allow claims to
be reopened and resubmitted.   e)   The Parties will promptly resolve chargeback
reconciliation issues, with each Party responding to the other within thirty
(30) days following receipt of supporting documentation. If a chargeback dispute
arises between Distributor and a Bill-To Customer, Distributor will notify MDCO
promptly upon identifying the problem so that MDCO may intervene. If MDCO is
unable to resolve the dispute within seven (7) business days of notification,
Distributor will have no further obligation to sell to such Bill-To Customer
until such time that the Parties resolve the reconciliation issue.   f)   If a
Customer returns a Product that was subject to a chargeback claim, Distributor
will report such return to MDCO and reverse the chargeback claim by adjusting
any credit memo(s) issued to Bill-To Customer.   g)   MDCO will promptly
reimburse Distributor for any amounts deducted by Bill-To Customers from amounts
owed by them to Distributor relating to Product such Bill-To Customers purchased
from MDCO; provided, however, nothing in this Section shall affect MDCO’s and
the Distributor’s rights and obligations under the 3PL Agreement.

24